Citation Nr: 0314220	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-13 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.	Entitlement to an effective date earlier than February 
17, 1998, for the assignment of a 70 percent 
disability evaluation for service-connected post-
traumatic stress disorder (PTSD).

2.	Entitlement to an effective date earlier than February 
17, 1998, for the assignment of a total disability 
evaluation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Attorney Keith D. Snyder


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1971.

This appeal arises from an April 1999 rating decision of the 
White River Junction, Vermont, regional office (RO) which 
assigned a 70 percent disability evaluation for PTSD, 
effective from March 1999.  The veteran filed a notice of 
disagreement with respect to the effective date of the award 
in May 1999.  The statement of the case was issued in June 
1999.  The veteran's substantive appeal was received in July 
1999.  By a rating action dated in June 1999, the effective 
date of the assignment of the 70 percent disability rating 
for PTSD was changed to February 17, 1998.

This appeal also stems from a June 1999 rating action that 
granted the veteran a total disability evaluation based upon 
individual unemployability, effective from February 17, 1998.  
A notice of disagreement, with respect to the effective date 
of the award, was received in July 1999.  The statement of 
the case was issued in October 1999.  The veteran's 
substantive appeal was received in October 1999.

A videoconference hearing between Washington, DC, and White 
River Junction, Vermont, was held on December 1, 1999, before 
the undersigned Veterans Law Judge, who has been designated 
by the Chairman of the Board to conduct the hearing and 
render the final determination in this claim, pursuant to 38 
U.S.C.A. § 7102 (West 2002).

A Board decision on this case dated January 2001 was vacated 
and remanded by a June 2001 United States Court of Appeals 
for Veterans Claims (Court) decision.  Subsequently, 
additional evidence was obtained by the Board under 
regulations then in effect.  That development having been 
completed, these claims now return before the Board.


REMAND

While this case was most recently at the Board, development 
was undertaken on these issues by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  During the course of 
this development, additional evidence was obtained.  
Thereafter, the Board sent the veteran notice of the evidence 
obtained.

Subsequently, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Board therefore finds that the 
evidence must be reviewed and readjudicated by the RO prior 
to a Board determination on this matter.  Consideration of 
the evidence by the RO has not been waived.

The Board regrets the additional delay a remand will cause in 
this case; however, it is necessary to ensure that the 
veteran receives every consideration entitled to him under 
the law.

Accordingly, the case is REMANDED for the following 
development:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice 
as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), they should 
be given the opportunity to respond.

2.	The RO should then readjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority, including that obtained 
since the last statement of the case.  
The RO must provide adequate reasons 
and bases for its determination made 
by rating decision.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford them the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




